El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
La demandante obtuvo sentencia por quinientos dólares en concepto de un bogar seguro envuelto en la venta de cierta tinca como resultado de un procedimiento ejecutivo hipote-cario.
La primera contención del apelante es que la corte de distrito erró al desestimar una excepción previa de falta de becbos suficientes para constituir causa de acción. Más específicamente, la objeción es, primero, que la demanda no coloca a la demandante dentro de la esfera de la sección 1 de la Ley sobre el bogar seguro como un “jefe de familia, que teng’a familia”; y, segundo, que el alegado bogar seguro es una finca urbana.
La actora no demanda como un “jefe de familia, que tenga familia,” bajo la sección 1 de la ley, sino como un cónyuge supérstite de acuerdo con la sección 2. Los becbos expuestos demuestran que la propiedad en cuestión estuvo investida del carácter de un bogar seguro mientras -vivió el esposo, y, al fallecer éste, el título fué adquirido por la esposa, aquí demandante. La ley no exige que el cónyuge s(breviviente sea un “jefe de familia, que tenga familia,” liara que retenga la heredad, o que alegue el derecho así adquirido. Tampoco hace la ley distinción alguna entre las *854fincas urbanas y rurales. Ubi lex non distmguit, neo nos distinguere debemus.
La única contención adicional del apelante se dirige a la suficiencia de la prueba. El argumento es que la demandante dejó de probar que fuera un “jefe de familia, que tenga familia.” No babía necesidad de tal prueba.

Bebe confirmarse la sentencia a/pelada.